Citation Nr: 1341515	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  09-45 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for the service-connected post-traumatic stress disorder (PTSD) prior to January 6, 2010 and in excess of 50 percent from January 6, 2010.   

2.  Entitlement to the grant of a total rating based on individual unemployability by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to December 1968.     

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2009 which granted entitlement to service connection for PTSD and assigned a 30 percent rating from May 9, 2007.  Entitlement to a total rating based on individual unemployability by reason of service-connected disabilities was denied.  A February 2011 rating decision assigned a 50 percent rating to the PTSD from January 6, 2010.     

The Veteran presented testimony at a videoconference Board hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  For the entire appeal period, the service-connected PTSD is shown to be productive of a disability picture that more nearly approximates that of deficiencies in most areas due to depressed mood, anxiety, disturbances in mood and motivation, difficulty establishing and maintaining effective work and social relationships, irritability, anger, and chronic sleep impairment with a Global Assessment of Functioning Score predominantly 41 to 50.  
 
2.  For the entire appeal period, the evidence shows that the Veteran's PTSD did not more closely approximate the criteria for total occupational and social impairment.  

3.  For the entire appeal period, the Veteran has one service-connected disability rated at 70 percent. 

4.  For the entire appeal period, the service-connected PTSD was of sufficient severity as to preclude the Veteran from securing and following substantially gainful employment, consistent with his education and employment background. 


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of doubt, the criteria for the assignment of a 70 percent evaluation for the service-connected PTSD are met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2013).  

2.  Affording the Veteran the benefit of doubt, the criteria for entitlement to a total rating based on individual unemployability by reason of service-connected disability are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 3.321, 3.400, 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VA's duties is not required.  

2.  Entitlement to a Higher Initial Rating for PTSD

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating criteria for rating mental disorders reads as follows: a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation  or own name.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Court in Mauerhan stated that "when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a Veteran's symptoms affecting his level of occupational and social impairment."  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  Id.  

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

The Board finds that for the entire appeal period, the service-connected PTSD more closely approximates the criteria for a 70 percent rating under Diagnostic Code 9411.  In determining that the Veteran meets the criteria for a 70 percent rating, the service-connected disability picture is shown to more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood due to depressed mood, anxiety, chronic sleep impairment, disturbances in mood and motivation, difficulty establishing and maintaining effective work and social relationships, irritability, anger, and chronic sleep impairment.  The weight of the competent and credible evidence shows that for the entire appeal period, the service-connected PTSD caused serious impairment in social and occupational functioning as evidenced by GAF scores predominantly in the range of 41 to 50.   

VA psychiatric care treatment notes dated in May 2007 indicate that the Veteran and his spouse reported that his PTSD symptoms had worsened.  The Veteran wanted to be established with a mental health care provider for further treatment, evaluation, and management.  It was noted that the Veteran was only sleeping two to three hours a night and he had frequent nightmares of Vietnam.  The Veteran was easily startled and hypervigilent.  He reported that his mood has been more depressed than normal, his appetite decreased, he had a low energy level, and he endorsed feelings of anhedonia and feelings of helplessness, hopelessness, and worthlessness.  Mental status examination revealed euthymic mood.  Thought process, association, and content were normal.  Insight and judgment were good.  Memory was intact.  The assessment was PTSD.  The GAF score was 47 which is indicative of serious impairment in social and occupational functioning.  The Veteran was started on medication for treatment of the PTSD and depression and he was referred to counseling.  

A September 2007 VA psychiatric care follow-up indicates that the Veteran reported noticeable improvement with the medication with no bad dreams, a decrease in triggered recurrent memories, and no recent flashbacks.  He reported having some improvement in sleep quality.  Mood was described as pretty good.  A January 2008 VA mental health treatment record indicates that the Veteran reported that he had a dysphoric mood with a blunted mood congruent affect.  Immediate, recent, and remote memory were impaired.  Concentration and memory were impaired as evidenced by the Veteran attending to the interview with difficulty.  The GAF score was 50. 

The September 2008 VA psychiatric examination report indicates that the Veteran's Axis I diagnoses were PTSD and major depression.  His GAF score was 35 which is indicative of major impairment in social and occupational functioning.  The report indicates that the PTSD symptoms included problems with interpersonal relationships, fluctuating mood, increased suspiciousness, difficulty with emotional control, and periods of irritability.  It was noted that the Veteran described re-experiencing phenomena, avoidance of events that occurred in Vietnam, and symptoms of physiological hyperarousal.  The examiner noted that the Veteran had interpersonal problems, disturbances of mood, disturbances with sleep, and impairment in personal relationships.  The Veteran's score on the Beck Depression Inventory was 31 which is consistent with extremely severe symptoms of depression.  His Beck Anxiety Index was 36 which is consistent with severe symptoms of anxiety.  The examiner opined that the Veteran had an occasional decrease in work efficiency where there are intermittent periods of an inability to perform occupational tasks due to signs and symptoms but generally functioning satisfactory.  The examiner noted that the Veteran was married for 33 years and he participated in raising four step children.  He maintained employment up until the age of 62, however, he described chronic symptoms related to PTSD, fluctuating moods, and impairment in sleep.   

A July 2009 VA mental health treatment record indicates that the Veteran was seen for a medication check.  He reported that the medications were working well but he could use some adjustments.  The Veteran's mood appeared anxious and he had significant paranoid feelings.  He was starting to see some benefits from the medications.  Insight and judgment were fair.  His GAF score was 45.  A January 2010 VA mental health treatment record indicates that his GAF score was 45.  

A May 2010 VA psychiatric examination report indicates that the Veteran reported that his anger and general fatigue level made it difficult for him to continue working.  He reported that during his work history, he was often fired or let go from his job.  Regarding social relationships, the Veteran reported that he only gets along with other veterans and he frequently avoids relationships with others.  The Veteran reported that the onset of problems began after his return from Vietnam and his symptoms have gotten worse.  His symptoms included re-experiencing traumatic events, recurrent distressing dreams, suddenly acting or feeling like the stressful events were recurring, feeling upset when reminded of the military events, avoidance and emotional numbing, loss of interest in things he once enjoyed, feelings of detachment or distant from others, sense of foreshortened future, hyperarousal symptoms, irritability or outbursts of anger, difficulty concentrating, and easily startled.  Other symptoms included anger, anxiety attacks, memory difficulties, depression, social withdrawal, feeling isolated, and sleep difficulty.  The majority of the symptoms caused moderate to severe distress.  

Mental status examination revealed that memory was within normal limits.  Judgment showed no impaired ability to manage daily living activities.  Cognitive functions were grossly intact.  Insight was good.  Affect appeared appropriate.  Mood was described as depressed.  The examiner indicated that the Veteran had moderate impairment in the occupational and social viewpoint.  His current GAF score was 51 which is indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner noted that the Veteran's psychiatric impairment was significant.  The examiner noted that the PTSD caused deficiencies in the areas of work, family relations, and mood, and the PTSD did not cause impairments in judgment or thinking.  The examiner noted that there was a decrease in work efficiency or intermittent periods of an inability to perform occupational task but the Veteran was generally functioning satisfactorily.  The examiner noted that since the last examination, the Veteran had a change in the functional status in that his symptoms persisted with significant intensity.  

In a June 2010 addendum to the May 2010 VA examination report, the VA examiner opined that while the Veteran may successfully find employment, whether it is gainful and successful is unlikely primarily due to symptoms identified in the report dated in May 2010; the examiner also noted that this was mere speculation.  

The Veteran was afforded another VA psychiatric examination in September 2010.  The examiner interviewed the Veteran and reviewed the May 2010 VA psychiatric examination report, the Veteran's medical records, and claims folder.  The examiner was specifically asked to render an opinion as to the impact the PTSD has on the Veteran's ability to obtain and maintain employment.  The VA examiner opined that the Veteran's ability to obtain and maintain substantially gainful employment was extremely poor. The examiner indicated that he did not believe that the Veteran would be able to maintain gainful employment due to the severity of the PTSD symptoms.  The examiner opined that the PTSD caused total social and occupational impairment.  Regarding the occupational functioning, the Veteran reported that he did not trust anyone with any kind of authority over other people because they were corrupt or will become corrupt.  The examiner indicated that it was very unlikely that the Veteran could function successfully within a structured or non-structured work environment.  Regarding the Veteran's social impairment, the Veteran indicated that he had very few friends and he did not socialize at all. The examiner stated that the Veteran described a full range of PTSD symptoms such as re-experiencing symptoms, avoidance behaviors, emotional numbing, and hyperarousal symptoms.  The examiner stated that in summary, the Veteran's psychosocial functioning status and quality of life was moderately impaired.  

VA mental health treatment records dated in January 2010, June 2010, and December 2010 indicate that the Veteran's GAF score due to his PTSD was 45.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  DSM-IV. 

Affording the Veteran the benefit of the doubt, the Board finds that on this record, the service-connected PTSD is shown to be productive of a disability picture that more nearly approximates that of deficiencies in most areas including work, family, and mood.  The weight of the evidence shows that the PTSD causes moderate to serious symptoms and moderate to serious psychosocial functioning and this impairment results in deficiencies in most areas.  The VA examination reports and VA mental health treatment records show that the Veteran is unable to maintain or follow substantially gainful employment due to the PTSD, thus he has a deficiency in work.  The medical evidence shows that the Veteran has deficiencies in family relations because the PTSD causes moderate to serious psychosocial impairment, with problems with interpersonal relationships, difficulty with emotional control, feelings of detachment and social isolation, and periods of irritability.  The VA examination reports and VA mental health treatment records show that for the entire period of the appeal, the Veteran's PTSD has caused depressed or dysphoric mood; this is a deficiency in mood.  

The medical evidence of record shows that for the majority of the appeal period, the GAF scores assigned to the PTSD fell into the range of 41 to 50 which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.  Thus, on this record and affording the Veteran the benefit of doubt, the Board finds that the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximates that of deficiencies in work, family, and mood; and caused an inability to establish and maintain effective relationships other than with his family and a few friends for the period of the appeal.  Thus, the assignment of a 70 percent rating for the entire period of the appeal is warranted, and the appeal is granted to that extent.   

Under the criteria for rating of PTSD, the basis for a 100 percent scheduler rating is a finding of total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  On this record, the Board finds that a 100 percent rating is not warranted for the service-connected PTSD at any time during the period of the appeal.  

The evidence shows that the PTSD does not cause total social impairment in addition to total occupational impairment.  There is evidence of total occupational impairment and that the PTSD prevents the Veteran from maintaining substantially gainful employment.  See for instance the September 2010 VA examination report.  However, there is no evidence of total social impairment.  The Veteran is isolated socially, but his relationship with his wife, children, and grandchildren was good and he reported having a few friends.    

The competent and credible evidence shows that for the entire period of the appeal, the Veteran's PTSD has not been manifested by symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The Board finds that the record demonstrates that, for entire rating period, the Veteran's disability picture does not more nearly approximate the 100 percent rating criteria under Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See 38 C.F.R. § 3.321(b).  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of occupational and social impairment.  Thus, the demonstrated manifestations are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  The Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.   

In conclusion, the Board finds that the assignment of a 70 percent rating, but no more for the service-connected PTSD is warranted for the entire appeal period. 

3.  Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disabilities.

Law and Regulations

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

If the veteran's service-connected disability or disabilities do not equal the percentage requirements of § 4.16(a), § 4.16(b) provides that veterans may have their cases submitted to the Director, Compensation and Pension Service, for extra- schedular consideration if the RO determines that they are unemployable by reason of their service-connected disabilities.

Analysis

The Veteran contends that the service-connected PTSD renders him unable to maintain substantially gainful employment.  As discussed above, service connection is established for PTSD rated at 70 percent disabling for the entire appeal period.  Thus, the percentage requirements of § 4.16(a) are met. 

The remaining issue is whether the service-connected disabilities preclude the Veteran from engaging in substantial gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

Regarding the Veteran's employment history, he had been employed as a truck driver,. He also has worked in sawmills, steel mills, roofing, foundries, and steel processing.  He has worked as a carpenter.  The Veteran has a GED.  He indicated that he stopped working in 2004.  See the February 2008 TDIU application and the September 2008 VA examination report.  

The Board finds that the evidence is in equipoise as to whether the Veteran is entitled to TDIU for the entire appeal period.  There is probative evidence which shows that the Veteran's service-connected PTSD renders him unable to engage in some form of substantially gainful employment.  There is probative lay and medical evidence which establishes that the Veteran is unable to perform substantially gainful employment due to the service-connected PTSD.  At the VA psychiatric examinations, the Veteran reported that his PTSD symptoms, including anger, irritability, and hyper-startle responses, made it difficult for him to continue to work.  The VA examiner who performed the September 2010 VA examination opined that the Veteran's work and occupational abilities were severely impaired.  The examiner opined that the Veteran would not be able to maintain gainful employment due to the severity of the PTSD symptoms.  The record shows that for the entire appeal period, the Veteran's GAF scores were predominantly in the range of 41 to 50 which is indicative of serious impairment in occupational functioning and an inability to keep a job.  See DSM-IV.  Accordingly, on this record, affording the Veteran the benefit of the doubt, the Board finds that the service-connected PTSD is shown to prevent the Veteran from engaging in any substantially gainful employment.  Thus, entitlement to a total rating based on individual unemployability by reason of service-connected disability is granted for the entire appeal period.  The appeal is granted to that extent. 


ORDER

An initial rating of 70 percent for the service-connected PTSD is granted for the entire appeal period, subject to the regulations pertinent to the disbursement of monetary funds. 

Entitlement to a total rating based on individual unemployability by reason of service-connected disabilities is granted for the entire appeal period, subject to the regulations controlling disbursement of VA monetary benefits.  



____________________________________________
M. Tenner
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


